 

QUICKLOGIC CORPORATION

2019 STOCK PLAN

1.Purposes of the Plan.  The purposes of this 2019 Stock Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility;

 

•

to provide additional incentive to Employees, Directors and Consultants; and

 

•

to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.  Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units may also be
granted under the Plan.

2.Definitions.  As used herein, the following definitions shall apply:

(a)“Administrator” means the Board or any Committee as shall be administering
the Plan, in accordance with Section 4 of the Plan.

(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.  S.  state corporate laws, U.S.  federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock or Restricted Stock Units.

(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

(e)“Board” means the Board of Directors of the Company.

(f)“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
a section of the Code herein shall be a reference to any successor or amended
section of the Code.

(g)“Committee” means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.

(h)“Common Stock” means the common stock of the Company.

(i)(i) “Company” means QuickLogic Corporation, a Delaware corporation.

(j)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(k)“Director” means a member of the Board.

(l)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

--------------------------------------------------------------------------------

(m)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor.  For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave, any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Market, the Nasdaq
Global Select Market or the Nasdaq Capital Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
on or before the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day on or before the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(p)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(q)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(r)“Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award.  The Notice of Grant is part of the
Award Agreement.

(s)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(t)“Option” means a stock option granted pursuant to the Plan.

(u)“Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant.  The Option
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

(v)“Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.

--------------------------------------------------------------------------------

(w)“Optioned Stock” means the Common Stock subject to an Award.

(x)“Optionee” means the holder of an outstanding Option granted under the Plan.

(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z)“Participant” means the holder of an outstanding Award granted under the
Plan.

(aa)“Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award.  

(bb)“Plan” means this QuickLogic Corporation 2019 Stock Plan.

(cc)“Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 12 of the Plan, or issued pursuant to the early exercise of
an Option.

(dd)“Restricted Stock Purchase Agreement” means a written or electronic
agreement between the Company and the Participant evidencing the terms and
restrictions applying to Shares purchased under a Restricted Stock award.  The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.

(ee)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
13.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(ff)“Restricted Stock Unit Agreement” means a written or electronic agreement
between the Company and the Participant evidencing the terms and restrictions
applying to an individual grant of Restricted Stock Units.  The Restricted Stock
Unit Agreement is subject to the terms and conditions of the Plan and the Notice
of Grant.

(gg)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(hh)“Section 16(b)” means Section 16(b) of the Exchange Act.

(ii)“Service Provider” means an Employee, Director or Consultant.

(jj)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(kk)“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 11 is designated as a
SAR.

(ll)“Stock Appreciation Right Agreement” means a written or electronic agreement
between the Company and the Participant evidencing the terms and restrictions
applying to Shares purchased under a SAR.  The Stock Appreciation Right
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

(mm)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.

--------------------------------------------------------------------------------

(a)Subject to the provisions of Section 15 of the Plan, the maximum aggregate
number of Shares which may be awarded and sold under the Plan is 5,000,000
Shares plus any Shares subject to any outstanding options or other awards
granted under the Company’s 2009 Stock Plan (the “2009 Plan”) that expire, are
forfeited, cancelled, returned to the Company for failure to satisfy vesting
requirements, settled for cash or otherwise terminated without payment being
made thereunder.  Any Shares that again become available for grant will be added
back as one share to the Plan share reserve.  The Shares may be authorized, but
unissued, or reacquired Common Stock.  Following approval of this Plan by the
Company’s stockholders, no further awards will be granted pursuant to the
Company’s 2009 Plan.

(b)Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, or with respect to Restricted Stock or Restricted Stock
Units, is forfeited to or repurchased by the Company due to failure to vest, the
unpurchased or unissued Shares (or for Awards other than Options or SARs, the
forfeited or repurchased Shares) which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated).  Upon exercise of a SAR settled in Shares, the gross number of
Shares covered by the portion of the Award so exercised will cease to be
available under the Plan.  Shares that have actually been issued under the Plan
shall not be returned to the Plan and shall not become available for future
distribution under the Plan; provided, however, that if unvested Shares issued
pursuant to Awards of Restricted Stock or Restricted Stock Units are repurchased
by the Company at their original purchase price or are forfeited to the Company
due to the failure to vest, such Shares will become available for future grant
under the Plan.  Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will not become available
for future grant or sale under the Plan.  To the extent an Award under the Plan
is paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the
Plan.  Notwithstanding the foregoing and, subject to adjustment as provided in
Section 15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in the
immediately preceding paragraph above, plus, to the extent allowable under Code
Section 422 and the Treasury Regulations promulgated thereunder, any Shares that
become available for issuance under the Plan pursuant to this paragraph.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  The Plan may be administered by different
Committees with respect to different groups of Service Providers.

(ii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii)Other Administration.  Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(iv)Delegation of Authority for Day-to-Day Administration.  Except to the extent
prohibited by Applicable Laws, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan.  Such delegation may be revoked at any time.

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

--------------------------------------------------------------------------------

(iii)to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(iv)to approve forms of agreement for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award relating thereto granted hereunder.  Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options or SARs may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture or repurchase
restrictions, and any restriction or limitation regarding any Award or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws or
satisfying applicable foreign laws;

(viii)to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;

(ix)to allow, in the Administrator’s discretion, Participants to satisfy
withholding tax, fringe benefits tax or national insurance contributions tax
obligations by having the Company withhold from the Shares or cash to be issued
upon exercise or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the amount required to be withheld.  The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined.  Any decisions to have Shares or cash
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xi)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of an Award.

5.Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock and Restricted Stock Units may be granted to Service
Providers.   Incentive Stock Options may be granted only to Employees.

6.Limitations.

(a)ISO $100,000 Rule.  Each Option shall be designated in the Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

(b)No Rights as a Service Provider.  Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor shall

--------------------------------------------------------------------------------

they interfere in any way with the right of the Participant or the right of the
Company or its Parent or Subsidiaries to terminate such relationship at any
time, with or without cause.

(3)Individual Director Limits.  Notwithstanding anything in this Plan to the
contrary, no non-employee Director will be granted, in any period of one
calendar year, awards under the Plan (excluding awards made at the election of
the Director in lieu of all or a portion of annual and committee cash retainers)
having an aggregate maximum value at the Date of Grant (calculating the value of
any such awards based on the grant date fair value for financial reporting
purposes), taken together with any cash fees payable to such non-employee
Director during the fiscal year, in excess of $200,000.  Notwithstanding the
foregoing, in the event of extraordinary circumstances (as determined by the
Board), the amount set forth in the preceding sentence shall be increased to
$300,000, provided that such increase may apply only if any non-employee
Director receiving additional compensation as a result of such extraordinary
circumstances does not participate in the determination that extraordinary
circumstances exist, in the decision to award such compensation or in other
contemporaneous compensation decisions involving non-employee Directors.

7.Term of Plan.  Subject to Section 21 of the Plan, the Plan shall become
effective upon its adoption by the Board and the Company’s stockholders.  It
will continue in effect until April 24, 2029, unless sooner terminated under
Section 17 of the Plan.

8.Term of Option.  The term of each Option shall be stated in the Option
Agreement.  In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement.  Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

9.Option Exercise Price and Consideration.

(a)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i)In the case of an Incentive Stock Option

 

(A)

granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.

 

(B)

granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

(ii)In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.

(iii)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction described in, and
in a manner consistent with, Section 424(a) of the Code.

(b)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

--------------------------------------------------------------------------------

(c)Form of Consideration.  The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment.  In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant.  Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

(i)cash;

(ii)check;

(iii)other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option shall be
exercised;

(iv)consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(v)any combination of the foregoing methods of payment; or

(vi)such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

(4)No Dividend Equivalents.  No Option shall provide for the payment or accrual
of dividend equivalents.

10.Exercise of Option.

(a)Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.  An Option may not be exercised for a fraction of a
Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b)Termination of Relationship as a Service Provider or Provision of Notice of
Employment Termination.  If an Optionee (i) ceases to provide ongoing service as
a Service Provider (for any reason and regardless of any appropriate court
finding such termination unfair or irregular on any basis whatsoever), other
than upon the Optionee’s death or Disability, or (ii) is provided with notice of
termination of employment (for any reason and regardless of any appropriate
court finding the related termination unfair or irregular on any basis
whatsoever) and ceases to provide ongoing service during the notice period, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
earlier of the date of such cessation as a Service Provider or the last date of
ongoing service after receiving a notice of termination of employment or such
later date as required by Applicable Laws (the earlier of these dates or such
later date required by Applicable Laws is referred to herein as the “Vesting
Cessation Date”, as reasonably fixed and determined by the

--------------------------------------------------------------------------------

Administrator), but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement.  In the absence of a specified time
in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Vesting Cessation Date, but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement.  If,
on the Vesting Cessation Date, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan (unless the Administrator determines otherwise).  At the sole
discretion of Company, subject to Applicable Laws, Grantee may be paid a lump
sum for their cash compensation in lieu of notice.  If, after the Vesting
Cessation Date, the Optionee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

(c)Disability of Optionee.  If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement).  In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination, but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement.  If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

(d)Death of Optionee.  If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Option Agreement), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death.  In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination, but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement.  If, at the time of death, the Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan.  The Option may be exercised by the
executor or administrator of the Optionee’s estate or, if none, by the person(s)
entitled to exercise the Option under the Optionee’s will or the laws of descent
or distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

11.Stock Appreciation Rights.

(a)Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any
Participant.

(b)Exercise Price and other Terms.  The Administrator, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan; provided, however, that no SAR may
have a term of more than ten (10) years from the date of grant; provided,
further that SARs may not have an exercise price below 100% of the Fair Market
Value of the underlying shares on the grant date.

(c)Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying.

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)the number of Shares with respect to which the SAR is exercised.

(d)Payment upon Exercise of SAR.  At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.

--------------------------------------------------------------------------------

(e)SAR Agreement.  Each SAR grant shall be evidenced by a Stock Appreciation
Right Agreement that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

(f)Expiration of SARs.  A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Stock Appreciation Right Agreement; provided, however, that the term will be no
more than ten (10) years from the date of grant thereof.  Notwithstanding the
foregoing, the rules of Section 10 will also apply to SARs.

(7)No Dividend Equivalents.  No SAR shall provide for the payment or accrual of
dividend equivalents.

12.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and conditions of the Plan,
Restricted Stock may be granted either alone, in addition to, or in tandem with
other awards granted under the Plan and/or cash awards made outside of the
Plan.  After the Administrator determines that it will offer Restricted Stock
under the Plan, it shall advise the offeree in writing or electronically, by
means of a Notice of Grant, of the terms, conditions and restrictions related to
the grant, including the number of Shares of Restricted Stock granted to the
Participant and the conditions that must be satisfied, which typically will be
based principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant or vesting of
Restricted Stock.  The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.

(b)Repurchase Option.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon and after the Vesting Cessation Date or upon termination of the
purchaser’s service with the Company due to death or Disability.  Unless the
Administrator provides otherwise, the purchase price for Shares repurchased
pursuant to the Restricted Stock Purchase Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company.  The repurchase option shall lapse at a rate
determined by the Administrator.

(c)Other Provisions.  The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

(d)Rights as a Shareholder.  Once the Restricted Stock is granted, the
Participant shall have the rights equivalent to those of a shareholder, and
shall be a shareholder when the grant is entered upon the records of the duly
authorized transfer agent of the Company.  

(5)Dividends.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Restricted Stock is granted,
except as provided in Section 15 of the Plan.  Restricted Stock may provide for
the payment or accrual of dividends, provided that any dividends accrued by the
Company with respect to the Restricted Stock shall be paid to the Participant
only if and when such Restricted Stock becomes free from the restrictions on
transferability and forfeitability that apply to such Restricted Stock and, if
so payable, shall be paid at the time as provided in the Restricted Stock
Purchase Agreement.

13.Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in a Restricted Stock Unit Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.

(b)Vesting Criteria and Other Terms.  The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that

--------------------------------------------------------------------------------

will be paid out to the Participant.  The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as determined by
the Administrator.  Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Restricted Stock Unit Agreement.  The Administrator, in its
sole discretion, may only settle earned Restricted Stock Units in cash, Shares,
or a combination of both.

(e)Cancellation.  On the date set forth in the Restricted Stock Unit Agreement,
all unearned Restricted Stock Units shall be forfeited to the Company.

(6)Dividend Equivalents.  Restricted Stock Units may provide for the payment or
accrual of dividend equivalents, provided that any dividend equivalents accrued
by the Company with respect to the Restricted Stock Unit shall be paid to the
Participant only if and when such Restricted Stock Unit becomes free from the
restrictions on transferability and forfeitability that apply to such Restricted
Stock Unit and, if so payable, shall be paid at the time as provided in the
Restricted Stock Unit Agreement.

14.Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.  In no event may an Award granted hereunder
be transferred in exchange for consideration.

15.Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a)Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation, expiration,
repurchase or forfeiture of an Award, as well as the price per share of Common
Stock covered by each such outstanding Award  shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option or SAR until ten (10) days prior
to such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100% , and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent it has not been
previously exercised, or, with respect to Restricted Stock, all

--------------------------------------------------------------------------------

restrictions have not lapsed, or, with respect to a Restricted Stock Unit, all
units have not vested, an Award will terminate immediately prior to the
consummation of such proposed action.

(c)Merger or Asset Sale.

(i)Stock Options and SARs.  In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and SAR shall be assumed or an equivalent
option or SAR substituted by the successor corporation or a Parent or Subsidiary
of the successor corporation.  In the event that the successor corporation
refuses to assume or substitute for the Option or SAR, the Participant shall
fully vest in and have the right to exercise the Option or SAR as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested or
exercisable.  If an Option or SAR becomes fully vested and exercisable in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be fully vested and exercisable for a period of fifteen (15)
days from the date of such notice, and the Option or SAR shall terminate upon
the expiration of such period, or such earlier date as specified in the Award
Agreement.  For the purposes of this paragraph, the Option or SAR shall be
considered assumed if, following the merger or sale of assets, the option or
stock appreciation right confers the right to purchase or receive, for each
Share of Optioned Stock subject to the Option or SAR immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or SAR, for
each Share of Optioned Stock subject to the Option or SAR, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.

(ii)Restricted Stock and Restricted Stock Units.  In the event of a merger of
the Company with or into another corporation, or the sale of substantially all
of the assets of the Company, each outstanding Restricted Stock and Restricted
Stock Unit award shall be assumed or an equivalent Restricted Stock or
Restricted Stock Unit award substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Restricted Stock or
Restricted Stock Unit award, the Participant shall fully vest in the Restricted
Stock Unit, including shares which would not otherwise be vested, and all
restrictions on Restricted Stock will lapse immediately prior to the closing
date of the transaction.  For the purposes of this paragraph, a Restricted Stock
or Restricted Stock Unit award shall be considered assumed if, following the
merger or sale of assets, the award confers the right to purchase or receive,
for each Share subject to the Restricted Stock or Restricted Stock Unit award
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received, for each Share subject to the Restricted
Stock or Restricted Stock Unit award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

16.Date of Grant.  The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator.  Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

17.Amendment and Termination of the Plan.

--------------------------------------------------------------------------------

(a)Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.

(b)Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan shall not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination or Shares issued under the
Plan.

The Company will administer the Plan from the United States of America, and any
disputes will be settled in the U.S. according to U.S. law.  This Plan and all
awards are governed by the internal substantive laws, but not the choice of law
principles, of the State of California, United States of America.

18.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Option or Stock Appreciation Right or pursuant to the vesting of a Restricted
Stock or Restricted Stock Unit award unless the exercise of such Option or Stock
Appreciation Right or the vesting of a Restricted Stock or Restricted Stock Unit
award and the issuance and delivery of such Shares shall comply with Applicable
Laws and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

19.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue, sell or release from escrow such Shares as to which
such requisite authority shall not have been obtained.

20.Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

21.Shareholder Approval.  The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

22.No Repricing.  Other than pursuant to an adjustment in connection with a
change in capitalization as described in Section 15, the exercise price for an
Option or SAR may not be reduced without the prior consent of the Company’s
stockholders.  This shall include, without limitation, a repricing of the Option
or SAR as well as an Option or SAR exchange program whereby the Participant
agrees to cancel an existing Option in exchange for an Option, SAR or other
Award or cash payment.  Moreover, if the exercise price of an Option or SAR is
reduced (other than pursuant to Section 15), the transaction will be treated as
a cancellation of the Option or SAR and the grant of a new Option or SAR.

23.Section 409A Compliance.  Awards granted hereunder are intended to comply
with or be exempt from the requirements of Section 409A of the Code to the
extent Section 409A of the Code applies to such Awards and the terms of the Plan
and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with this intention to the extent the
Administrator deems necessary or advisable in its sole
discretion.  Notwithstanding any other provision in the Plan, the Administrator,
to the extent it unilaterally deems necessary or

--------------------------------------------------------------------------------

advisable in its sole discretion, reserves the right, but shall not be required,
to amend or modify the Plan and any Award granted under the Plan so that the
Award qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the Awards
granted under the Plan shall be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to Awards granted under the Plan.

 